Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 and 14 directed to inventions non-elected without traverse.  Accordingly, claims 13 and 14 are cancelled.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Neil Bartfeld on February 19, 2021.
The application has been amended as follows: 
Replace the abstract filed November 24, 2020 with the following:
A chemically amplified positive-type photosensitive resin composition capable of suppressing the occurrence of "footing" in which the width of the bottom (the side proximal to the surface of a support) becomes narrower than the top (the side proximal to the surface of a resist layer) in the nonresist portion when a resist pattern serving as a template for a plated article is formed on a metal surface of a substrate having a metal surface using the composition. A mercapto compound having the formula (C) shown below is added to the composition and includes an acid generator which generates acid upon exposure to an irradiated active ray or radiation and a resin the solubility of which in alkali increases under the action of acid:

    PNG
    media_image1.png
    94
    298
    media_image1.png
    Greyscale

wherein n1, n2, Rc1, and Rc are defined in claim 1.


REASONS FOR ALLOWANCE
	Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or provide motivation to make/use a chemically amplified positive-type photosensitive resin composition comprising an acid generator, a resin, and a mercapto compound (C). The closest prior art Yamagishi et al. (JP2004250377) and Shibuya et al. (U.S. 2008/0085464) teach polymers/resins comprising monomers and a compound of formula (C), not a photosensitive composition comprising a polymer/resin, a compound of formula (C), and an acid generator. See [0061-0062] of Yamagishi et al. and [0313] of Shibuya et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/           Examiner, Art Unit 1722         

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722